DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 02/04/2021 is acknowledged. The traversal is on the ground(s) that there is no undue burden in examination. This is not found persuasive because, as shown in the Restriction Requirement mailed 12/04/2020, the inventions have acquired a separate status in the art in view of their different classifications (Invention I is classified in G21C 3/32 while Invention II is classified in G21C 19/02); and the prior art applicable to one invention would not likely be applicable to another invention (a disclosure of a particular system for handling components to be installed in a nuclear reactor would not necessarily disclose its method of use). Further, the restriction between the apparatus claims (Invention I) and the method claims (Invention II) is proper because the apparatus as claimed can be used to practice another and materially different process, such as for transporting and storing nuclear reactor components to a storage pool, as noted on page 2 of the Restriction Requirement. 

Applicant’s election of Species A1 and Species B1 in the reply filed on 02/04/2021 is acknowledged. The traversal is on the ground(s) that there is no undue burden in examination and that there are only two species. This is not found persuasive the species would require a different field of search (e.g., Species A1 would require a search of at least materials that are readily soluble in the reactor coolant and/or moderator while Species A2 would require a search of at least materials that are insoluble as delivered; Species B1 would require a search of at least organic materials while Species B2 would require a search of at least inorganic materials) and the prior art applicable to one species would not likely be applicable to another species (e.g., a disclosure of a system having a material soluble as delivered would not necessarily disclose a system having a material insoluble as delivered; a disclosure of a system having an organic material would not necessarily disclose a system having an inorganic material). Regarding Applicant’s traversal on the ground that there are only two species, Applicant cites 37 CFR 1.146 and summarizes this passage as follows: “restriction not allowed between a reasonable number of species.” This is not what 37 CFR 1.146 states. Instead this passage recites the following:
In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby, the examiner may require the applicant in the reply to that action to elect a species of his or her invention to which his or her claim will be restricted if no claim to the genus is found to be allowable. However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application.
	This is not equivalent to “restriction not allowed between a reasonable number of species,” as Applicant has characterized.

Claims 7 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (Species A2) and claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a . The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-20 are pending in the application with claims 7, 16, and 18-20 withdrawn. Claims 1-6, 8-15, and 17 are examined herein.

Claim Objections
Claim 11 is objected to because of the following informalities: “a channel surrounding the spacer and nuclear fuel rods” should recite “a channel surrounding the spacer and the nuclear fuel rods”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 8 are indefinite because they recite the packaging component is or includes a cushion and a cap, but claim 1, on which both claims depend, recites a single packaging component. The recitation of a cushion and a cap in claims 4 and 8 suggests the system comprises multiple packaging components, a cushion and a cap, which are two separate and distinct structures rather than the single packaging component as recited in claim 1. 
Claims 4 and 8 are additionally indefinite because the claims can be read two different ways: (1) the soluble packaging component is a cushion, and the system additionally includes a cap secured to an end of a water rod or open conduit, or (2) the soluble packaging component is a cushion, and the system additionally includes a second soluble packaging component that is a cap secured to an end of a water rod or open conduit. In other words, if the cap is a distinct structure from the cushion (which is unclear, see the above 112 rejection), then it is unclear if the claim requires both the cushion and the cap to be soluble in the liquid. 
 
Claim 15 is indefinite because it is unclear from the limitation “wherein the packaging consists only of a polyurethane, a polysaccharide, a moldable plastic, a polyester, and combinations thereof” whether the limitation requires the packaging consist only of all of a polyurethane, a polysaccharide, a moldable plastic, a polyester, and combinations thereof, or one of the listed materials.  

Claim 17 recites the limitation “the packaging component" in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, examiner assumes the limitation is intended to recite “the packaging”.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,028,382 (“King”).

Regarding claim 1, King discloses (see Fig. 1) a system for handling components to be installed in a nuclear reactor cooled or moderated by a liquid (1:7-13), the system comprising:
a nuclear reactor component (10) (Fig. 1); and
a packaging component (24, 26, 28, “temporary barrier”) secured to the nuclear reactor component (Figs. 2-4), wherein the packaging component is soluble in the liquid (4:25-30, 5:53-61).

Regarding claim 2, King discloses the system of claim 1 and further discloses wherein the nuclear reactor component is a nuclear fuel assembly (10) (Fig. 1), and wherein the packaging component directly impedes a flow path in the nuclear fuel assembly until dissolved (5:53-6:2). 

Regarding claim 3, King discloses the system of claim 2 and further discloses wherein the packaging component is at least one of a cushion and a cap in the nuclear fuel assembly (Figs. 1-3, 4:31-35, 4:54-59, 5:53-66; King’s packaging component includes cushions between two structures – coating 24 between two fuel rod containers 14, sleeves 26 between the fuel rod containers 14 and spacing units 16, a temporary barrier between the interior of the spacing units 16 and channel 22, and water soluble materials surrounding spacing units 16).

Regarding claim 9, King discloses the system of claim 1 and further discloses wherein the packaging component does not include any halide or element having a 

Regarding claim 11, King discloses (see Fig. 1) a packaged nuclear fuel assembly (10) (Fig. 1) comprising:
a plurality of nuclear fuel rods (12) arranged in a grid (Fig. 1);
a spacer (16) having a plurality of openings through which the nuclear fuel rods pass (Fig. 1);
a channel (22) surrounding the spacer and nuclear fuel rods (Fig. 1); and
packaging (24, 26, 28, “temporary barrier”) for transport of the nuclear fuel assembly (Figs. 2-4, 2:68-3:5), wherein the packaging is soluble in water (4:25-30, 5:53-61). 

Regarding claim 17, King discloses the assembly of claim 11 and further discloses wherein the packaging component does not include any halide or element having a thermal neutron cross section over 1 barn (5:53-61; the packaging consists of sodium silicate). Examiner believes that sodium silicate has a thermal neutron cross section of 1 barn or less, but is unable to verify this. Therefore, for the purposes of compact prosecution, examiner has also rejected the claim under 35 U.S.C. 103 below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable King.

Regarding claim 9, King discloses the system of claim 1. King further discloses wherein the packaging component does not include any halide or element having a thermal neutron cross section over 1 barn (King, 5:53-61; the packaging component consists of sodium silicate). Examiner believes that sodium silicate has a thermal neutron cross section of 1 barn or less, but is unable to verify this. Therefore, examiner notes it would have been obvious to a POSA to optimize the thermal neutron cross section of the packaging component to be less than or equal to 1 barn since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that the thermal neutron cross section would affect the likelihood of scattering or absorbing reactions in the reactor and would therefore have been motivated to minimize it.

Claim(s) 1-3, 10-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable US Publication No. 2009/0129529 (“Wayzok”) in view of King.

Alternatively, regarding claim 1, Wayzok discloses (see Wayzok, Fig. 1) a system for handling components to be installed in a nuclear reactor cooled or moderated by a liquid (Wayzok, Abstract, [0002]), the system comprising:
a nuclear reactor component (34).
	


	King teaches (see King, Figs. 2-4) a packaging component (24, 26, 28, “temporary barrier”) secured to a nuclear reactor component (10) (King, Figs. 2-4), wherein the packaging component is soluble in liquid (King, 4:25-30, 5:53-61). 
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to use the packaging component of King in the system of Wayzok because King teaches its packaging components protects the nuclear reactor components from damage or abrasion and is readily removable when needed (King, 2:68-3:5, 4:49-53, 5:59-64). 

Regarding claim 2, Wayzok in view of King teaches the system of claim 1. Wayzok further discloses wherein the nuclear reactor component is a nuclear fuel assembly (34) (Wayzok, Fig. 1). King further teaches wherein the packaging component directly impedes a flow path in the nuclear fuel assembly until dissolved (King, 5:53-61). A POSA would have been motivated to combine Wayzok and King as discussed above with regards to claim 1. 

Regarding claim 3, Wayzok in view of King teaches the system of claim 2. King further teaches wherein the packaging component is at least one of a cushion and a cap in the nuclear fuel assembly (King, Figs. 1-3, 4:31-35, 4:54-59, 5:53-66; King’s 

Regarding claim 10, Wayzok in view of King teaches the system of claim 1. Wayzok further discloses wherein the liquid is light water (Wayzok, [0002]). Although Wayzok does not explicitly disclose the liquid is deionized light water, it was known in the art that boiling water reactors, such as the reactor of Wayzok, used deionized water for coolant as evidenced by “Coatings Used in the Nuclear Industry”: “Both [BWRs and PWRs] are cooled by deionized water (light water or H2O)” (page 354, column 1). A POSA would have been motivated to combine Wayzok and King as discussed above with regards to claim 1.

Alternatively, regarding claim 11, Wayzok discloses (see Wayzok, Fig. 1) a packaged nuclear fuel assembly (34) (Wayzok, Fig. 1) comprising:
a plurality of nuclear fuel rods (3) arranged in a grid (Wayzok, Fig. 1);
a spacer (12) having a plurality of openings through which the nuclear fuel rods pass (Wayzok, Fig. 1); and
a channel (8) surrounding the spacer and nuclear fuel rods (Wayzok, Fig. 1). 



	King teaches (see King, Figs. 2-4) a packaging (24, 26, 28, “temporary barrier”) for transport of a nuclear fuel assembly (10) (King, Figs. 2-4, 2:68-3:5), wherein the packaging is soluble in water (King, 4:25-30, 5:53-61). 

	It would have been obvious to a POSA to use the packaging of King in the system of Wayzok because King teaches its packaging protects the nuclear reactor components from damage or abrasion and is readily removable when needed (King, 2:68-3:5, 4:49-53, 5:59-64). 

Regarding claim 12, Wayzok in view of King teaches the assembly of claim 11. King further teaches wherein the packaging component includes a cushion secured between the spacer and the channel (King, Figs. 1-3, 4:31-35, 4:54-59, 5:53-66; King’s packaging component includes a temporary barrier between the interior of the spacing units 16 and channel 22; alternatively, King also states that the spacing units 16 are also surrounded by water soluble materials). A POSA would have been motivated to combine Wayzok and King as discussed above with regards to claim 11.

Regarding claim 17, Wayzok in view of King teaches the assembly of claim 11. King further teaches wherein the packaging component does not include any halide or element having a thermal neutron cross section over 1 barn (King, 5:53-61; the 

Claim(s) 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wayzok in view of King further in view of DE Publication No. 32 36 665 (“Wachtendonk”).

Regarding claims 5 and 14, Wayzok in view of King teaches the system of claim 1 and the assembly of claim 11. King further teaches the packaging components are applied to the nuclear reactor components (King, 4:25-30), but does not explicitly teach the packaging component or packaging is directly joined to the nuclear reactor component with a soluble adhesive.

Wachtendonk teaches applying a water-soluble protective coating (“polyethylene glycol”) to fuel rods, the coating being directly joined to the fuel rod with a soluble adhesive (“polyvinyl alcohol”) (Wachtendonk, [0016]). 


Regarding claim 6 and 15, Wayzok in view of King teaches the system of claim 1 and the assembly of claim 11. King teaches the packaging consists of sodium silicate and/or gelatin (King, 5:53-61), but does not teach the packaging component consists of a polyurethane, a polysaccharide, a polyester, a moldable plastic, or combinations thereof. 

Wachtendonk teaches applying a water-soluble protective coating to fuel rods, the coating consisting of polyvinyl alcohol and/or polyethylene glycol (Wachtendonk, [0002], [0014]; Examiner notes polyvinyl alcohol is a moldable plastic as disclosed in the paragraph [0019] of the instant Specification). 

A POSA would have been motivated to use polyvinyl alcohol for the packaging material of Wayzok-King because Wachtendonk teaches this material is self-curing, forms a sufficiently dense and hard coating with sufficient bonding to the metal surface, and is easily removable (Wachtendonk, [0009]). Additionally, it would have been obvious to a POSA to use one of the claimed materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Allowable Subject Matter
Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 4, 8, and 13: 

US Patent No. 6,226,343 (“Frederickson”) teaches end caps for a water rod of a nuclear reactor (Frederickson, Fig. 8). However, the skilled artisan would not take the end caps of Frederickson and make them soluble. This would make the cap of Frederickson ineffective.

US Patent No. 2,635,996 (“Rohrback”) teaches soluble end caps for a tube (Rohrback, 3:9-16), however, there is nothing in Rohrback to teach or suggest that these caps may be used in a nuclear fuel assembly. 

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646